Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/786,694, filed on December 31, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-9, 12-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowden (US 6971319 B2).
Regarding claim 1, Bowden teaches (Fig. 1-4): A friction wedge (10) for use in a railway car truck assembly (Abstract), the friction wedge (10) comprising: a friction wedge body (1), the friction wedge body comprising: a sloped face (2); a plurality of side faces (Fig. 1-2); a bottom face (6); and a connecting face (4) defined by a connecting face perimeter (annotated Fig. 2 below), the connecting face comprising: a ridge (Fig. 4) disposed on the connecting face (4) (Fig. 1); and a connecting face pattern (8) defined by the ridge (Fig. 4), the connecting face pattern (8) comprising: a connecting face outer pattern perimeter portion (annotated Fig. 2 below), wherein the connecting face outer pattern perimeter portion forms substantially the same shape as the connecting face perimeter (annotated Fig. 2 below); a connecting face inner pattern portion (annotated Fig. 2 below); and a plurality of connecting face retention units (annotated Fig. 2 below) defined by the connecting face pattern (8); and a friction wedge liner (12), the friction wedge liner (12) comprising: a friction surface; and a bonding surface, the bonding surface comprising: a channel disposed on the bonding surface; and a bonding surface pattern defined by the channel, wherein the bonding surface pattern is configured to be complementary to the connecting face pattern to allow the channel to receive the ridge of the connecting face (col. 3, lines 46-59; claims 13 and 15).  
Regarding claim 2, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): one of the connecting face retention units (annotated Fig. 2 below) has a height and a width that are equal (Fig. 2-3). 
Regarding claim 4, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): the connecting face outer pattern perimeter portion (annotated Fig. 2 below) comprises a plurality of connecting face horizontal perimeter portions (annotated Fig. 2 below) configured to be perpendicular to a vertical force factor experienced by the friction wedge (1) when the friction surface moves vertically along a friction wear plate of the railway car truck assembly.
Regarding claim 6, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): the connecting face outer pattern perimeter portion (annotated Fig. 2 below) comprises a plurality of connecting face vertical perimeter portions (annotated Fig. 2 below) configured to be perpendicular to a lateral force factor experienced by the friction wedge when the friction surface moves laterally along a friction wear plate of the railway car truck assembly. 
Regarding claim 8, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): the connecting face pattern (8) comprises a connecting face pattern interruption (annotated Fig. 4 below). 
Regarding claim 9, Bowden teaches the elements of claim 8, as stated above. Bowden further teaches (Fig. 1-4): the bonding surface pattern comprises a bonding surface pattern interruption (col. 3, lines 46-59; claims 13 and 15).
Although the bonding surface of the liner is not explicitly shown, the bonding surface has a pattern interruption, since the liner’s pattern is reflected from the connecting face for mechanical interlocking. 
Regarding claim 12, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): the friction wedge body is comprised of a metal, a metal alloy, or a composite material (col. 1, lines 45-46).
Regarding claim 13, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): the bonding surface of the friction wedge liner (12) is bonded to the connecting face (4) of the friction wedge body (1) by at least one of: by welding, by adhesion via glue, polymer, or epoxy materials, or by mechanical fit (col. 3, lines 11-14).
Regarding claim 20, Bowden teaches (Fig. 1-4): A friction wedge body (1) for use in a friction wedge assembly (10), the friction wedge body (1) comprising: a sloped face (2); a plurality of side faces (Fig. 1-2); a bottom face (6); and a connecting face (4) defined by a connecting face perimeter (annotated Fig. 2 below), the connecting face comprising: a ridge (Fig. 4) disposed on the connecting face (4); and a connecting face pattern (8) defined by the ridge, the connecting face pattern (8) comprising: a connecting face outer pattern perimeter portion (annotated Fig. 2 below), wherein the connecting face outer pattern perimeter portion forms substantially the same shape as the connecting face perimeter (annotated Fig. 2 below); a connecting face inner pattern portion (annotated Fig. 2 below); and a plurality of connecting face retention units (annotated Fig. 2 below) defined by the connecting face pattern (8).


    PNG
    media_image1.png
    641
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    496
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bowden (US 6971319 B2).
Regarding claim 3, Bowden teaches the elements of claim 1, as stated above. Bowden further teaches (Fig. 1-4): one of the connecting face retention units (annotated Fig. 2 below) has a height and a width that are not equal (Fig. 3). 
Bowden not explicitly teach that one of the connecting face retention units has a height to width ratio in the range of 1.2 to 0.8.  
However, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to modify the height and width of the retention units to a ratio of 1.2 to 0.8, in order to increase the surface area contact between the interlocking ridges and channels and therefore maximize the tensile grip. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 5, 7, 10-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bowden (US 6971319 B2), in view of Forbes et al. (US 7,143,700 B2).
Regarding claim 5, Bowden teaches the elements of claim 4, as stated above. Bowden does not explicitly teach that the connecting face inner pattern portion comprises a plurality of connecting face horizontal inner portions configured to be perpendicular to the vertical force factor experienced by the 
However, Forbes et al. (US 7,143,700 B2) teaches (Fig. 6a-6c): A frictional wedge (300) with a connecting face inner pattern portion comprising a connecting face horizontal inner portion that is perpendicular to the vertical force factor experienced by the friction wedge when the friction surface moves vertically along the friction wear plate of the railway car truck assembly
It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to rotate the pattern to create horizontal inner portions, as taught by Forbes, in order to adapt to wedge liners of different patterns and make the pattern easier to manufacture.
Regarding claim 7, Bowden teaches the elements of claim 6, as stated above. Bowden does not explicitly teach that the connecting face inner pattern portion comprises a connecting face horizontal inner portion configured to be perpendicular to the vertical force factor experienced by the friction wedge when the friction surface moves vertically along the friction wear plate of the railway car truck assembly.
However, Forbes et al. (US 7,143,700 B2) teaches (Fig. 6a-6c): A frictional wedge (300) with a connecting face inner pattern portion comprising a connecting face vertical inner portion to be perpendicular to the lateral force factor experienced by the friction wedge when the friction surface moves laterally along the friction wear plate of the railway car truck assembly. 
It would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to rotate the pattern to create vertical inner portions, as taught by Forbes, in order to adapt to wedge liners of different patterns and make the pattern easier to manufacture.
Regarding claim 10, Bowden teaches the elements of claim 1, as stated above. Bowden does not explicitly teach that the connecting face further comprises a plurality of connecting face channels. 
However, Forbes et al. (US 7,143,700 B2) teaches (Fig. 6a-6c): A frictional wedge (300) with a connecting face comprising a plurality of connecting face channels (303) (Fig. 6a and 6b). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to provide a plurality of channels on the connecting face, as taught by Forbes, in order to strengthen the mating male and female mechanical interlink between the two surfaces.
Regarding claim 11, Bowden and Forbes teach the elements of claim 10, as stated above. Bowden does not explicitly teach that the bonding surface further comprises a plurality of bonding surface ridges configured to be complementary to the connecting face channels to allow the connecting face channels to receive the bonding surface ridges. 
However, Forbes et al. (US 7,143,700 B2) teaches (Fig. 6a-6c): A frictional wedge (300) with a connecting face comprising a plurality of connecting face channels (303)(Fig. 6a and 6b) and a plurality of bonding surface ridges (305) configured to be complementary to the connecting face channels to allow the connecting face channels to receive the bonding surface ridges.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to provide a plurality of interconnecting channels and ridges on the connecting face and the bonding surface, as taught by Forbes, in order to strengthen the mating male and female mechanical interlink between the two surfaces.
Regarding claim 14, Bowden teaches (Fig. 1-4): A friction wedge (10)  for use in a railway car truck assembly (abstract), the friction wedge (10) comprising:  a friction wedge body (1), the friction wedge body (1) comprising: a sloped face (2); a plurality of side faces (Fig. 1-2); a bottom face (6); and a connecting face (4) defined by a connecting face perimeter (annotated Fig. 2 below), the connecting 
Bowden does not explicitly teach that the connecting face comprises: a channel disposed on the connecting face for defining a connecting face pattern; and the bonding surface comprises: a ridge disposed on the bonding surface for defining a bonding surface pattern.
However, Forbes teaches (Fig. 6a-6c): A frictional wedge (300) with a connecting face comprising a plurality of connecting face channels (303)(Fig. 6a and 6b) and a plurality of bonding surface ridges (305) configured to be complementary to the connecting face channels (303) to allow the connecting face channels to receive the bonding surface ridges (305).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to replace ridges with channels on the connecting face of the friction wedge, and replace channels with ridges on the bonding surface of the liner, as taught by Forbes, in order to strengthen the mating male and female mechanical interlink between the two surfaces.
Regarding claim 15, Bowden and Forbes teach the elements of claim 14, as stated above. Bowden further teaches (Fig. 1-4): one of the connecting face retention units (annotated Fig. 2 below) has a height and a width that are equal (Fig. 2-3).
Regarding claim 16, Bowden and Forbes teach the elements of claim 14, as stated above. Bowden further teaches (Fig. 1-4): one of the connecting face retention units (annotated Fig. 2 below) has a height and a width that are not equal (Fig. 3). 
Bowden not explicitly teach that one of the connecting face retention units has a height to width ratio in the range of 1.2 to 0.8.  
However, it would be obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bowden to modify the height and width of the retention units to a ratio of 1.2 to 0.8, in order to increase the surface area contact between the interlocking ridges and channels and therefore maximize the tensile grip. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17, Bowden and Forbes teach the elements of claim 14, as stated above. Bowden further teaches (Fig. 1-4): the connecting face outer pattern perimeter portion (annotated Fig. 2 below) comprises a plurality of connecting face horizontal perimeter portions (annotated Fig. 2 below) configured to be perpendicular to a vertical force factor experienced by the friction wedge (1) when the friction surface moves vertically along a friction wear plate of the railway car truck assembly.
Regarding claim 18, Bowden and Forbes teach the elements of claim 14, as stated above. Bowden further teaches (Fig. 1-4): the connecting face outer pattern perimeter portion (annotated Fig. 2 below) comprises a plurality of connecting face vertical perimeter portions (annotated Fig. 2 below) configured to be perpendicular to a lateral force factor experienced by the friction wedge when the friction surface moves laterally along a friction wear plate of the railway car truck assembly.
Regarding claim 19, Bowden and Forbes teach the elements of claim 14, as stated above. Bowden further teaches (Fig. 1-4): the connecting face pattern (8) comprises a connecting face pattern interruption (annotated Fig. 4 below).


    PNG
    media_image1.png
    641
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    496
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4915031-A: Teaches (Fig. 18): a retention spring 416 engages a friction assembly 418, which is similar is all salient respects to the friction assembly described with reference to FIGS. 15 and 16, to bias the same into engagement with a sloping pocket surface 420 of a bolster 422, and a wear surface 424 of a column guide portion 426 of a side frame 428; ridges and channels. 
US-8869709-B2: Teaches (Fig. 6) a plurality of vertical inner portions and (Fig. 13) a plurality of horizontal inner portions forming a pattern on a connecting face of a friction wedge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617